             Case 2:18-cv-00928-MJP Document 80 Filed 10/15/18 Page 1 of 3



1
                                                            HONORABLE MARSHA J. PECHMAN
2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE
10

11   YOLANY PADILLA, et al.,
                                                        Case No. 2:18-cv-0928 MJP
12                      Plaintiffs,
             v.
13
                                                        NOTICE OF APPEARANCE ON
14   U.S. IMMIGRATION AND CUSTOMS                       BEHALF OF PLAINTIFFS
     ENFORCEMENT, et al.,
15
                        Defendants.
16

17

18

19
            Please take notice that Aaron Korthuis of the Northwest Immigrant Rights Project
20
     hereby enters his appearance in the matter as counsel of record for Plaintiffs Yolany Padilla,
21
     Ibis Guzman, Blanca Orantes, and Baltazar Vasquez, and consents to electronic service of all
22
     papers in this action.
23

24          Aaron Korthuis
            NORTHWEST IMMIGRANT RIGHTS PROJECT
25          615 Second Avenue, Suite 400
            Seattle, WA 98104
26          (206) 816-3872
            aaron@nwirp.org
27

28
     NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFFS - 1          NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:18-cv-0928 MJP                                              615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 80 Filed 10/15/18 Page 2 of 3



1    Dated this 15th day of October, 2018.

2    Respectfully submitted,

3    By: s/ Aaron Korthuis
     Aaron Korthuis, WSBA No. 53974
4    615 Second Avenue, Suite 400
     Seattle, WA 98104
5    (206) 816-3872
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFFS - 2   NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:18-cv-0928 MJP                                       615 Second Avenue, Suite 400
                                                                                Seattle, WA 98104
                                                                         Telephone (206) 957-8611
             Case 2:18-cv-00928-MJP Document 80 Filed 10/15/18 Page 3 of 3



1                                   CERTIFICATE OF SERVICE

2           I certify that on October 15, 2018, I electronically filed the foregoing document with the

3    Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

4    parties of record.

5           Executed in Seattle, Washington, on October 15, 2018.
6

7
     s/ Aaron Korthuis
8
     Aaron Korthuis, WSBA No. 53974
     615 Second Avenue, Suite 400
9    Seattle, WA 98104
     (206) 816-3872
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFFS - 3         NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:18-cv-0928 MJP                                             615 Second Avenue, Suite 400
                                                                                      Seattle, WA 98104
                                                                               Telephone (206) 957-8611
